CULPEPPER, Judge,
concurring.
I agree that we should reverse the judgment appealed, but I prefer to base our decision on different grounds. In her brief, plaintiffs principal argument is based on Cantelupe v. The Town of Bossier, 322 So.2d 344 (La.App.2d Cir.1975) in which the court held that where the notice given to the applicant of the denial of the permit did not give the reasons for denial, the city could not argue for the first time on appeal to the district court that the application was properly denied for certain reasons not given in the notice. The court cited R.S. 26:96, 26:283 and 33:4787 which appear to require the town to enumerate the reasons for refusing to issue the permit.
Of course, plaintiff agrees that the trial judge correctly found that none of the reasons given by the town in its answer were valid grounds to deny the permit. However, plaintiff argues, with merit I think, that the judge could not of his own motion furnish grounds which were never alleged nor made an issue in the trial de novo. The obvious reason for the statutory requirement that the town give notice to the applicant of the reasons for denying the permit is to give the applicant a reasonable opportunity to prepare evidence to meet those reasons. The applicant should not be required to overcome reasons not given by the town — at least before the trial de novo. In the present case, where the court went outside the pleadings to find that the permit was properly denied because the plaintiff failed to file a written application and did not file a drawing of the location to show that she possessed the premises for which the license was to be issued, the plaintiff correctly argues that she was never given the opportunity to present evidence to meet these reasons given by the court. I think this is the grounds on which our decision should be based, rather than the holding by the majority that the town by not requiring written applications or drawings of location in the past waived any such requirement as to the plaintiff’s application in the present case.
For the reasons assigned, I respectfully concur in the majority decision.